Citation Nr: 0316184	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for constipation and 
peripheral paralysis of the left side of the anal sphincter, 
and neurogenic bladder, as a result of VA medical or surgical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
of the RO that, inter alia, denied the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  This case was before the Board in July 2001 at which 
time it was determined that the veteran had perfected an 
appeal from that February 1999 rating action.  In July 2001, 
the Board denied a claim for an increased evaluation for 
residuals of a brain concussion and remanded the section 1151 
claim for additional development.  

In June 2003, the veteran's representative submitted 
additional VA treatment records directly to the Board and 
waived initial consideration of those records by the RO.  

REMAND

As noted in the July 2001 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law during the 
course of this appeal, includes enhanced duties to notify and 
assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

A review of the record reveals that there is no 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  An October 2001 letter from the RO to the 
appellant included a general reference to the VCAA, but did 
not include any notice as to the type of evidence necessary 
to substantiate the veteran's particular claim; the RO 
referred to evidence necessary to establish entitlement to 
service connection, as opposed to entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151.  The Board 
emphasizes that action by the RO, not the Board, is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The RO should attempt to 
obtain all additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization.  

The Board also finds that additional development of the claim 
is warranted.  The veteran underwent two surgical procedures 
at a VA facility; a laminectomy in January 1996 and left 
inguinal herniorrhaphy in February 1996.  A December 1997 VA 
medical opinion noted the veteran's current complaints and 
indicated that "either the laminectomy or the hernia 
repair....may have been a contributing factor."  In the July 
2001 Board remand, it was contemplated that a VA medical 
opinion would be obtained to offer sufficient evidence to 
allow the Board to adjudicate the claim.  

Unfortunately, the opinion and addendum offered after the 
October 2002 VA examination are inadequate in that they are 
not responsive to the questions posed by the Board.  In the 
initial report, the examiner commented that the claims file 
was not available for review, nor were many of the veteran's 
treatment records.  Furthermore, both the initial opinion and 
the addendum addressed only the relationship between the 
veteran's current complaints and the back surgery; there was 
no reference to the hernia repair surgery.  Although it 
appears the RO may have forwarded the examiner the complete 
claims file for review prior to the February 2003 addendum, 
that opinion does not address the possible relationship 
between the veteran's current complaints and the hernia 
surgery.  

The Board points out that under the provisions of 38 U.S.C.A. 
§ 1151 which are applicable to this case, when there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.  Thus, a claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  In the 
alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.  The VA opinions offered to date do not 
adequately address that question.  

Hence, the RO should arrange for the prior examiner to 
provide a supplemental medical opinion addressing the points 
raised above, or, if necessary, arrange for the veteran to 
undergo further VA examination to obtain the requested 
opinion.  If an examination is necessary, the veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
medical record s.  In this case, it does not appear that 
complete treatment records have been obtained.  In an October 
2001 response to the RO's request for information, the 
veteran reported that he had been treated at a VA facility 
and by Luke L. Han, M.D., a private physician.  VA treatment 
records have been obtained; however, complete medical records 
from the Dr. Han have not and it does not appear that any 
attempt was made to obtain those records.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 

In adjudicating the claim, the RO should consider all 
evidence added to the claims file since the RO last 
considered the claim in April 2003, to include, for the sake 
of efficiency, evidence sent to the Board over which the 
veteran waived RO jurisdiction.  If the RO again denies the 
claim, the SSOC issued to the veteran and his representative 
that explains the reasons for the denial must include 
citation to all pertinent legal authority not previously 
cited, to include 38 C.F.R. § 3.102.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that such 
action is necessary to ensure that all due process 
requirements are met.  Accordingly, this matter is hereby 
REMANDED to the RO for the following actions

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate those claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence (to include records from Dr. 
Han) by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should forward the claims 
file to the VA examiner who provided the 
October 2002 and February 2003 opinions.  
The examiner should render a supplemental 
opinion, based on a complete review of 
the record and consistent with sound 
medical principles, as to whether it is 
as least as likely as not that the 
veteran suffers from additional 
disability as a result of the lumbar 
surgery performed at a VA facility in 
January 1996 or the left hernia surgery 
conducted at a VA facility in February 
1996.  In providing the opinion, the 
examiner must specifically address the 
following:  (a) the nature of each 
current disability involving 
constipation, peripheral paralysis of the 
left side of the anal sphincter, and/or 
neurogenic bladder (as appropriate); (b) 
whether any such diagnosed disability 
constitutes additional disability 
existing since the veteran's January or 
February 1996 surgeries; (c) whether any 
such additional disability was a 
necessary consequence of the January or 
February 1996 surgeries or a continuation 
or natural progress of the disease or 
injury for which the surgeries were 
performed (i.e., a certain or intended 
result); and (d) whether the proximate 
cause of any such additional disability 
was willful misconduct of the part of the 
veteran or carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on VA's part, 
or that the additional disability was not 
reasonably foreseeable.  The complete 
rationale for the requested opinion 
should be set forth in a printed 
(typewritten) report.  

If the examiner who offered the October 
2002 and February 2003 opinions is 
unavailable, or is not able to render the 
requested opinion without examining the 
veteran, the veteran should be scheduled 
for examination.  The entire claims file, 
to include a complete copy of this 
REMAND, must be forwarded to the 
physician designated to examine the 
veteran, and the report of the 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical finding should be 
reported in detail and clinically 
correlated to a specific diagnosis.  
Thereafter, the requested opinion should 
be provided.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim of entitlement to 
compensation benefits pursuant to 
38 U.S.C.A. § 1151 in light of all 
pertinent evidence (particularly, that 
added to the record since the April 2003 
SSOC, to include the VA treatment records 
submitted directly to the Board in June 
2003) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




